WAIVER AND AMENDMENT AGREEMENT
 
This AGREEMENT (“Agreement”) is made as of the 23rd day of May 2011 (the
“Effective Date”), by and among SOUTHPEAK INTERACTIVE CORPORATION, a Delaware
corporation (the “Company”), and the holders of the Company’s outstanding Senior
Secured Convertible Notes due July 19, 2013 (the “2013 Notes”) and March 15,
2011 (the “2011 Notes”) (collectively, the “Notes”).  The holders of the 2011
Notes are hereinafter referred to as the “2011 Holders”, and the holders of the
2013 Notes are hereinafter referred to as the “2013 Holders” and, together with
the 2011 Holders, as the “Holders”.  Capitalized terms used and not defined
herein have the meanings assigned thereto in the Notes, the Registration Rights
Agreement, the Amended and Restated Securities Purchase Agreement, dated as of
August 31, 2010, by and among the Company and the Buyers listed on the Schedule
of Buyers attached thereto, or the other Transaction Documents.
 
R E C I T A L S:
 
A.           The Company has failed to pay the outstanding amount of Principal,
Interest and Late Charges due on the 2011 Notes on the Maturity Date, and such
failure has continued for a period of at least seven (7) Business Days (the
“Maturity Payment Default”).
 
B.           The declaration of effectiveness of the registration statement that
the Company was obligated to file for the benefit of the 2013 Holders has not
occurred (“Registration Default”).
 
C.           As a result of the Maturity Payment Default and Registration
Default, an Event of Default exists under the Notes.
 
D.           The Holder has agreed to so provide such limited waivers and
amendments as provided herein upon and subject to the terms and conditions set
forth herein.
 
A G R E E M E N T S:
 
For and in consideration of the premises and the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           Waiver.  Subject to the conditions set forth herein, each 2011
Holder hereby waives the Maturity Payment Default, and each 2013 Holder hereby
waives the Registration Default.  Notwithstanding anything contained herein or
in the Notes to the contrary, the execution, other than as set forth in this
Section 1, delivery and performance of this Agreement by the Holders (a) shall
not constitute a waiver or release by any Holder of any other default that may
now or hereafter exist under the Notes, and (b) except as expressly provided in
this Agreement, shall be without prejudice to, and is not a waiver or release
of, any Holder’s rights at any time in the future to exercise any and all rights
conferred upon such Holder by the Notes or otherwise at law or in equity.
 

 
1

--------------------------------------------------------------------------------

 
 
2.           Amendment to the Notes.
 
2.1.  The second sentence of Section 1 of the 2011 Notes is hereby amended and
restated as follows:
 
“The “Maturity Date” shall be December 31, 2011, as may be extended at the
option of the Holder (i) in the event that, and for so long as, an Event of
Default (as defined in Section 4(a)) shall have occurred and be continuing on
the Maturity Date (as may be extended pursuant to this Section 1) or any event
shall have occurred and be continuing on the Maturity Date (as may be extended
pursuant to this Section 1) that with the passage of time and the failure to
cure would result in an Event of Default and (ii) through the date that is ten
(10) Business Days after the consummation of a Change of Control in the event
that a Change of Control is publicly announced or a Change of Control Notice (as
defined in Section 5(b)) is delivered prior to the Maturity Date.”
 
2.2.  Section 2(a) of the 2011 Notes is hereby amended and restated as follows:
 
“(a) Interest on this Note shall commence accruing on the Issuance Date and
shall be computed on the basis of a 360-day year and twelve 30-day months and
shall be payable in arrears on December 31, 2010 and on the Maturity Date (each,
an "Interest Date").  Interest shall be payable on each Interest Date, to the
record holder of this Note on the applicable Interest Date, in cash.  Prior to
the payment of Interest on an Interest Date, Interest on this Note shall accrue
at the Interest Rate and be payable in cash.”


2.3  The defined term “Interest Rate” in Section 28(v) of the 2011 Notes is
hereby amended and restated as follows:
 
“"Interest Rate" means twenty nine percent (29.0%) per annum.”
 
3.           Amendment to Registration Rights Agreement.  Paragraph (o) of
Section 1 of the Registration Rights Agreement, dated as of July 19, 2010, as
amended by the First Amendment to Registration Rights Agreement, dated as of
August 17, 2010, the Amended and Restated Securities Purchase Agreement, dated
as of August 31, 2010, and the Third Amendment to Registration Rights Agreement,
dated November 8, 2010 (the “Registration Rights Agreement”), is hereby amended
by deleting it in its entirety and replacing it with the following new paragraph
(o):
 
“(o)           “Initial Effectiveness Deadline” means, (i) in the event that the
Initial Registration Statement is not subject to a full review by the SEC,
January 31, 2012, or (ii) in the event that the Initial Registration Statement
is subject to a full review by the SEC, April 30,  2012.”

 
2

--------------------------------------------------------------------------------

 



4.           Termination of Waiver and Amendment.  Sections 1 and 2 of this
Agreement shall automatically and without any action terminate and be of no
force and effect from and after the date that the Company first breaches any
covenant or other term or condition herein.
 
5.           Conditions of Effectiveness.  This Agreement shall become effective
as of the Effective Date as to each Holder, subject to the satisfaction (or
waiver in writing by the Holder) of the following conditions precedent:
 
5.1              Such Holder shall have received this Agreement duly executed by
the Company and each of the other Holders;
 
5.2              The Company shall have paid all reasonable out-of-pocket
accrued and unpaid fees, costs and expenses of such Holder in connection with
this Agreement, including, without limitation, the reasonable documented fees
and out of pocket expenses of legal counsel for the Holder; and
 
5.3              The Collateral Agent shall have received the Joinder Agreement
in the form of Exhibit A attached hereto duly executed by the Guarantors and
7Sixty LLC.
 
5.4              The Collateral Agent shall have received the Supplement to
Security Agreement in the form of Exhibit B attached hereto duly executed by the
Company, the Grantors signatory thereto and the Collateral Agent.
 
6.           Representations and Warranties.  The Company hereby represents and
warrants to each of the Holders as follows:
 
6.1              The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of Delaware.
 
6.2              The execution, delivery and performance by the Company of this
Agreement is within the Company’s general corporate powers, has been duly
authorized by all necessary action on the part of the Company and does not
contravene (a) the Company’s Certificate of Incorporation, the terms of any
share capital of the Company or any of its Subsidiaries, the Bylaws or any of
the organizational documents of the Company or any of its Subsidiaries, or (b)
any requirement of law or any contractual obligation binding on or affecting the
Company or any of its assets or properties, or result in, or require, the
creation or imposition of any lien or other charge, encumbrance or preferential
arrangement of any nature  upon or with respect to any of the properties now
owned or hereafter acquired by the Company.
 
6.3              No authorization, approval or other action by, and no notice to
or filing with, any governmental authority is required for the due execution,
delivery and performance by the Company of this Agreement other than as may be
required under the Securities Exchange Act of 1934, as amended.
 
6.4              This Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its respective terms.

 
3

--------------------------------------------------------------------------------

 
 
6.5              There is no pending or threatened action or proceeding
affecting the Company or any of its Subsidiaries before any governmental
authority which may materially adversely affect the financial condition or
operations of the Company or any such Subsidiary or which purports to affect the
legality, validity or enforceability of this Agreement or any Notes (as amended
hereby).
 
6.6              At and as of the date of this Agreement, and both prior to and
after giving effect to this Agreement, other than the Maturity Payment Default
and Registration Default, no default or Event of Default in either the 2011
Notes or the 2013 Notes has occurred and is continuing.
 
6.7              At and as of the date of this Agreement and at and as of the
Effective Date and after giving effect to this Agreement (except to the extent
that such representations and warranties relate solely to an earlier date), each
of the representations and warranties contained in the Notes and the other
Transaction Documents is true and correct in all material respects (except that
any representation or warranty that is qualified by materiality or Material
Adverse Effect shall be true and correct in all respects).
 
6.8              The Company owns all of the outstanding shares of stock of IRP
GmbH, a corporation organized under the laws of Switzerland ("IRP").  IRP owns
all worldwide rights by license necessary to exclusively sell and market the
electronic game "Stronghold 3" (the "Game"), and such rights are free of all
Liens (other than Permitted Liens).
 
6.9              IRP is the successor by assignment to the rights of Intermezzo
Establishment ("Intermezzo") under the Publishing Agreement dated August 20,
2009 between Intermezzo and FireFly Holdings Limited (the "FireFly
Agreement").  FireFly Holdings Limited ("FireFly") has consented to the
assignment of the FireFly Agreement from Intermezzo to IRP.
 
6.10              The Firefly Agreement: (i) is in full force and effect; (ii)
is legal, valid, binding and enforceable against FireFly; and (iii) will
continue to be in full force and effect immediately following the Effective Date
in accordance with the terms thereof as in effect prior to the Effective Date.
No party is in breach or default, and no event has occurred which with notice or
lapse of time or both would constitute a breach or default or permit
termination, modification or acceleration, under the FireFly Agreement.
Intermezzo and IRP have duly exercised all of their rights under the FireFly
Agreement to assure that FireFly is performing its obligations under the FireFly
Agreement and the Company and IRP have no knowledge that FireFly has failed to
perform in any material respect its obligations under the FireFly Agreement.
IRP’s rights under the FireFly Agreement are not subject to any material
proceeding or outstanding decree, order, judgment, contract, license or
stipulation restricting in any manner the use, transfer or licensing thereof by
IRP or which may affect the validity, use or enforceability of such rights.

 
4

--------------------------------------------------------------------------------

 
 
7.           Reference to and Effect on the Notes and Transaction Documents.
 
7.1              It is expressly understood and agreed that this Agreement is a
“Transaction Document” and the Transaction Documents are hereby amended to give
full force and effect to the transactions contemplated by this Agreement.
 
7.2              Upon the effectiveness of this Agreement, on and after the date
hereof each reference in the Notes and the Transaction Documents to “the Notes”,
“this Note”, “hereunder”, “hereof” or words of like import referring to the
Notes shall mean and be a reference to the Notes as amended hereby.
 
7.3              Except as specifically set forth above, the Notes are and shall
continue to be in full force and effect in accordance with their respective
terms and are hereby in all respects ratified and confirmed by the Company.
 
7.4              Except as expressly provided in Section 1, the execution,
delivery and effectiveness of this Agreement shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Holder
under any of the Notes.
 
8.           Covenant.
 
8.1           As a material inducement for each of the 2011 Holders to enter
into this Agreement, the Company and its relevant Subsidiaries shall irrevocably
instruct its U.S. and European online distribution partners and agents in
writing (with copies to the Collateral Agent) to remit, for so long as the 2011
Notes are outstanding, all payments arising from sales through online gaming
platforms (including, without limitation, Valve Corporation and its Steam
service) of the Game directly to the Collateral Agent for the benefit of the
2011 Holders in accordance with wire transfer instructions to be delivered by
the Collateral Agent (as such instructions may be amended or supplemented from
time to time by the Collateral Agent or its successor).


8.2           As a material inducement for each of the 2011 Holders to enter
into this Agreement, the Company and its relevant Subsidiaries shall remit, for
so long as the 2011 Notes are outstanding, all receivables arising from sales of
the Game in Europe directly to the Collateral Agent for the benefit of the 2011
Holders in accordance with wire transfer instructions to be delivered by the
Collateral Agent (as such instructions may be amended or supplemented from time
to time by the Collateral Agent or its successor).


8.3           As a material inducement for each of the 2011 Holders to enter
into this Agreement, the Company hereby agrees that beginning on the earlier of
(i) September 1, 2011 and (ii) the date the Game is first distributed, and for
so long as the Notes are outstanding, all payments made to the Company under the
Factoring Agreement between the Company and Rosenthal & Rosenthal, Inc., dated
as of July 7, 2010, shall be allocated as follows on a monthly basis: the first
$350,000 shall be retained by the Company and 60% of any amounts in excess of
$350,000 shall be paid by Company to the Collateral Agent for the benefit of the
2011 Holders in accordance with wire transfer instructions to be delivered by
the Collateral Agent (as such instructions may be amended or supplemented from
time to time by the Collateral Agent or its successor), and the remaining 40% of
any amounts in excess of $350,000 shall be retained by the Company.

 
5

--------------------------------------------------------------------------------

 
 
9.           Costs, Expenses and Taxes.  The Company hereby agrees to pay on
demand the reasonable out-of-pocket costs and expenses of each Holder, or its
designee, in connection with the preparation, negotiation, execution and
delivery of this Agreement and any other agreements, instruments and documents
to be negotiated, reviewed, executed or delivered hereunder or in connection
herewith, including, without limitation, the reasonable documented fees and
out-of-pocket expenses of legal counsel with respect thereto.  The Company
hereby further agrees to pay on demand all costs and expenses, if any
(including, without limitation, reasonable legal counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement and the other agreements, instruments and
documents to be negotiated, reviewed, executed or delivered hereunder or in
connection herewith, including, without limitation, reasonable fees and expenses
of legal counsel in connection with the enforcement of rights under this Section
9.
 
10.           Form 8-K Filing.  On or before the fourth Business Day immediately
following the date of this Agreement (the “8-K Filing Time”), the Company shall
file a Current Report on Form 8-K which such Form 8-K shall (i) describe the
terms of the transactions contemplated by this Agreement in the form required by
the 1934 Act and (ii) disclose all material, non-public information concerning
the Company conveyed to the Holder, if any (the “8-K Filing”). From and after
the filing of the 8-K Filing with the SEC, no Holder shall be in possession of
any material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing.  The 8-K Filing shall not refer
to any Holder by name without the approval of such Holder prior to its
release.  Subject to the foregoing, neither the Company nor any Holder shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of each Holder, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith that do not refer
to any Holder by name and (ii) as is required by applicable law and regulations
(provided that in the case of clause (i) each Holder shall be consulted by the
Company in connection with any such press release or other public disclosure
prior to its release).  Without the prior written consent of the Holder, and
except as required by applicable law or regulation, neither the Company nor any
of its Subsidiaries or affiliates shall disclose the name of the Holder in any
filing, announcement, release or otherwise.
 
11.           [Intentionally Omitted]
 
12.           Independent Nature of Holders' Obligations and Rights. The
obligations of each Holder under any Transaction Document or this Agreement are
several and not joint with the obligations of any of the other Holders, and no
Holder shall be responsible in any way for the performance of the obligations of
any other Holder under any Transaction Document or this Agreement.  Nothing
contained herein or in any other Transaction Document or this Agreement, and no
action taken by any Holder pursuant hereto, shall be deemed to constitute the
Holders as, and the Company acknowledges that the Holders do not so constitute,
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents or the this Agreement.  The Company and each Holder
confirms that it has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors.  Each Holder shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of any other Transaction Document, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.

 
6

--------------------------------------------------------------------------------

 
 
13.           Scope of Agreement.  The Holders have not waived, are not by this
Agreement waiving, and has no present intention of waiving any Event of Default
which may be continuing on the date hereof or any Events of Default which may
occur after the date hereof, and nothing contained herein shall be deemed or
constitute any such waiver.  Except as provided in this Agreement, each Holder
reserves the right, in its discretion, to exercise any or all rights or remedies
under its Notes, applicable law and otherwise as a result any Events of Default,
other than the Maturity Payment Default and Registration Default, that may be
continuing on the date hereof or any Events of Default that may occur after the
date hereof, and no Holder has waived any of such rights or remedies and nothing
in this letter, and no delay on the part of the Holder in exercising such rights
or remedies, should be construed as a waiver of any such rights or
remedies.  The Holders’ execution of this Agreement shall not constitute a
novation, refinancing, discharge, extinguishment or refunding nor is it to be
construed as a release, waiver or modification of any of the terms, conditions,
representations, warranties, covenants, rights or remedies set forth in the
Notes or any of the other Transaction Documents, except as expressly provided
herein.
 
14.           Further Assurances.  The Company covenants and agrees from time to
time, as and when requested by the Holders, to execute and deliver or cause to
be executed or delivered, all such documents, instruments and agreements and to
take or cause to be taken such further or other action as the Holders may
reasonably deem necessary or desirable in order to (a) carry out the intent and
purposes of this Agreement and the Notes, and (b) exercise and enforce any
rights and remedies under this Agreement and the Notes.
 
15.           Time.  Time is of the essence in the performance of the covenants
contained herein and in the Notes.
 
16.           Binding Agreement.  This Agreement shall be binding on the parties
hereto and their respective successors and assigns; provided, however, that the
Company may not assign or delegate any of its rights or obligations hereunder
without the prior written consent of the Holders.
 
17.           Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart by facsimile or other electronic
means shall be effective as delivery of an original executed counterpart of this
Agreement.
 
18.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.  Jurisdiction of any
action hereunder shall be as set forth in Section 27 of the Notes.
 
19.           Headings.  The section headings hereof are inserted for
convenience of reference only and shall in no way alter, amend, define or be
used in the construction or interpretation of the text of such section.

 
7

--------------------------------------------------------------------------------

 
 
20.           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE NOTES COLLECTIVELY
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AS TO THE MATTERS SET FORTH
HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
[Signature Page Follows]
 
 
 
 
 
 

 
8

--------------------------------------------------------------------------------

 



 
The parties hereto have caused this Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written.
 
 

 
COMPANY:
         
SouthPeak Interactive Corporation
           
By:
/s/ Melanie Mroz       Name:  Melanie Mroz       Title:    CEO          

 


 
 
 
 
 
 
 
 

 
 


 
[Signature Page to Waiver and Amendment Agreement]
 



 
 

--------------------------------------------------------------------------------

 

The parties hereto have caused this Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written.
 

 
HOLDERS:
         
AQR Opportunistic Premium Offshore Fund, L.P.
 
By: AQR Capital Management, LLC
Its Investment Manager
           
By:
/s/ Brendan R. Kalb       Name:  Brendan R. Kalb       Title:    General Counsel
        AQR Capital Management, LLC  


 
 
 
 
 
 
 
 

 
 


 
[Signature Page to Waiver and Amendment Agreement]
 



 
 

--------------------------------------------------------------------------------

 

The parties hereto have caused this Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written.




 

 
HOLDERS:
         
Advanced Series Trust, solely on behalf of the AST Academic Strategies Asset
Allocation Portfolio
 
By: AQR Capital Management, LLC
Its Investment Manager
           
By:
/s/ Brendan R. Kalb       Name:  Brendan R. Kalb       Title:    General Counsel
        AQR Capital Management, LLC  



 
 
 


 
 
 
 
 

 

 
[Signature Page to Waiver and Amendment Agreement]
 



 
 

--------------------------------------------------------------------------------

 

The parties hereto have caused this Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written.


 

 
HOLDERS:
         
 
           
By:
/s/ Terry Phillips      
Terry Phillips
                 






 
 
 




 
[Signature Page to Waiver and Amendment Agreement]
 



 
 

--------------------------------------------------------------------------------

 

The parties hereto have caused this Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written.


 

 
HOLDERS:
         
CNH Diversified Opportunities Master Account, LP
 
By: CNH Partners, LLC
Its Investment Manager
           
By:
/s/ Brendan R. Kalb       Name:  Brendan R. Kalb       Title:    General Counsel
     
  CNH Partners, LLC
 






 
 
 






 
[Signature Page to Waiver and Amendment Agreement]
 



 
 

--------------------------------------------------------------------------------

 

The parties hereto have caused this Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written.

 
 

 
HOLDERS:
         
CNH CA Master Account, L.P.
 
By: CNH Partners, LLC
Its Investment Manager
           
By:
/s/ Brendan R. Kalb       Name:  Brendan R. Kalb       Title:    General Counsel
     
  CNH Partners, LLC
 





 
 
 
 
 
 

 

 
[Signature Page to Waiver and Amendment Agreement]
 



 
 

--------------------------------------------------------------------------------

 

The parties hereto have caused this Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written.




 

 
HOLDERS:
         
AQR Diversified Arbitrage Fund
           
By:
/s/ Brendan R. Kalb       Name:  Brendan R. Kalb       Title:    Executive Vice
President and Secretary         AQR Funds  




 




 
[Signature Page to Waiver and Amendment Agreement]
 



 
 

--------------------------------------------------------------------------------

 

Exhibit A
Form of Joinder Agreement
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

Exhibit B
Form of Supplement to Agreement



